DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 1:
The term “antifouling” is not defined by the specification but the Examiner assumes that it relates to “preventing contaminants from entering the fabric layer” as set forth later in the disclosure [0084]. Therefore, any layer that prevents contaminants from entering the fabric layer to any degree, explicitly or implicitly, will be considered as meeting the requirements for being an antifouling layer, with preference being given to the materials/layers as set forth in the specification.
The term “high-elongation polyester yarn” will be considered met by any polyester yarn that exhibits relatively higher elongation properties than a “polyester yarn”.
Regarding claim 3, the term “tricoat” will be considered a misspelling of tricot as there is no such thing as a tricoat fabric, and no further definition in the specification to ascertain what that might be.
Regarding claim 5, the term “sequentially weaving” is considered a product-by-process type limitation and only has as much weight given to it as the effect of the process on the resulting product.
Regarding claim 6, the term “fluorine-carbide” will be considered as any resin meeting the definition of “fluorocarbon”, with preference being given to the materials as set forth in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claims 1-2 and 6, the phrase “a combination of at least one of” does not make any sense. Does the claim require  “a combination” or “at least one”? Furthermore, claims 13-14 state solely “at least one”. Does that separate it from the more confusing terminology of claims 1-2 and 6?
Regarding claim 5, it is unclear what the term “sequentially weaving” entails and how it relates to the structure of a tricoat/tricot. Therefore, the term will be interpreted as any sequence comprising the three claimed yarns.
Claims 3-5 and 7-14 are rejected for being dependent on one or more indefinite claims.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, & 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galan Garcia et al. (U.S. Pub. No. 2019/0135199 A1) (hereinafter “Galan Garcia”), or, in the alternative, under 35 U.S.C. 103 as obvious over Galan Garcia in view of Jung (U.S. Pub. No. 2013/0035011 A1) (hereinafter “Jung”).
Regarding claims 1-2, 6, and 12-14, Galan Garcia teach a vehicle interior component that may functional as a trim component/instrument panel [0007, 0173] comprising a covering comprising a woven fabric/textile layer comprising polyester (yarns) and its surface comprising an exterior layer comprising a film/coating comprising polyurethane [0090, 0111, 0127-0128] comprising resistance to stains (first antifouling layer) [0083], and on an opposing surface coupled to a cushioning/resilient positioning layer comprising a foam [0011, 0092, 0111, 0136] via an adhesive layer (second antifouling layer) [0145].
In the event that a polyester yarn woven/knitted fabric comprising an antifouling layer on one or both surfaces is not taught: Jung teaches a woven textile fabric comprising polyester yarns and/or an elastic material such as spandex (polyurethane) yarns [0023], comprising a stain and liquid resistant coating system comprising at least the exterior surface of the fabric having a polyurethane layer followed by a silicone coating layer [0001-0005, 0026, 0031-0033], which may further comprise a fluorocarbon component [0046-0047].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a polyester yarn fabric with at least a first antifouling layer comprising the materials as claimed. One of ordinary skill in the art would have been motivated to look to the art for stain prevention in fabric covers applied to underlying foam/cushioning layers [0001-0002] having both stain and water resistance without sacrificing textile feel [0004].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Galan Garcia, as applied to claim 2 above, in view of LaMarca et al. (U.S. Patent No. 5,456,976) (hereinafter “LaMarca”).
Regarding claim 3, a particular woven/fabric/textile is not taught.
LaMarca teaches an automotive interior trim comprising an aesthetically pleasing facing bonded to a soft, resilient cellular/foam layer (col. 1, lines 16-22 & col. 3, lines 29-30), wherein when the facing layer is a woven it may be an aesthetically attractive weave such as a tricot (col. 4, lines 43-46).
It would have been obvious to and motivated one of ordinary skill in the art at the time of invention to look to the art for known aesthetically pleasing cover layers for exemplary embodiments such as a tricot (col. 4, lines 43-46).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Galan Garcia, as applied to claim 1 above, in view of Riha et al. (U.S. Pub. No. 2004/0164531 A1) (hereinafter “Riha”).
Regarding claims 7-8, while Galan Garcia teaches an instrument/trim panel, a tear hole along a tear line formed at a position corresponding to an airbag door is not taught.
Riha teaches that an automotive instrument panel/dashboard is well-known to contain an airbag system/compartment [0002, 0009, 0014, 0048] as well as door panels [0002, 0006, 0014, 0048], wherein a woven/knitted fabric/textile [0056-0057] covered portion comprises at least one hole along a tear line in the fabric layer [0008, 0011, 0016, 0055, 0059].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a well-known feature of an instrument panel/dashboard via a known/exemplary method. One of ordinary skill in the art would have been motivated to prevent fragmentation and ensure predictable tearing of the cover skin [0008, 0055].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Galan Garcia, as applied to claim 2 above, in view of Li et al. (CN 203077721 U) (hereinafter “Li”).
Regarding claim 14, Galan Garcia teaches adhesive layer bonding such as glue but does not further specify the material [0145].
Li teaches a composite structure for vehicle interiors [0013], wherein a hotmelt of TPU or other related adhesive compound for connecting a surface layer to a sponge/foam layer [0008], which is improved over oil/solvent based glues and flame lamination [0004].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a hotmelt adhesive film and/or a thermoplastic polyurethane film for laminating a cover/surface layer to a sponge/foam layer. One of ordinary skill in the art would have been motivated to improve feeling and decrease complexity/cost in manufacturing [0004].

Claims 1-2, 6, & 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi et al. (U.S. Pub. No. 2018/0057999 A1) (hereinafter “Hayashi”).
Regarding claims 1-2, 6, and 12, Hayashi teaches a fabric used for an interior of a vehicle, such as a door lining [0003], comprising a fluorocarbon impregnated (first/second antifouling layers) polyester woven/knit fabric [0038-0040, 0037] being laminated to a foam sheet [0024-0025, 0029, 0069], wherein a further first/second coating layer system (second antifouling layer) is formed between the impregnated fabric and the foam sheet comprising a urethane binder (TPU film) [0059-0061, 0069].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, as applied to claim 2 above, in view of LaMarca et al. (U.S. Patent No. 5,456,976) (hereinafter “LaMarca”).
Regarding claim 3, a particular knit/woven is not taught.
LaMarca teaches an automotive interior trim comprising an aesthetically pleasing facing bonded to a soft, resilient cellular/foam layer (col. 1, lines 16-22 & col. 3, lines 29-30), wherein when the facing layer is a woven it may be an aesthetically attractive weave such as a tricot (col. 4, lines 43-46).
It would have been obvious to and motivated one of ordinary skill in the art at the time of invention to look to the art for known aesthetically pleasing cover layers for exemplary embodiments such as a tricot (col. 4, lines 43-46).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi, as applied to claim 1 above, in view of Riha et al. (U.S. Pub. No. 2004/0164531 A1) (hereinafter “Riha”).
Regarding claims 7-8, while Hayashi teaches a trim panel, specifically a door panel, a tear hole along a tear line formed at a position corresponding to an airbag door is not taught.
Riha teaches that an automotive instrument panel/dashboard is well-known to contain an airbag system/compartment [0002, 0009, 0014, 0048] as well as door panels [0002, 0006, 0014, 0048], wherein a woven/knitted fabric/textile [0056-0057] covered portion comprises at least one hole along a tear line in the fabric layer [0008, 0011, 0016, 0055, 0059].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a well-known feature of an instrument panel/dashboard via a known/exemplary method. One of ordinary skill in the art would have been motivated to prevent fragmentation and ensure predictable tearing of the cover skin [0008, 0055].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claim 2 above, in view of Li et al. (CN 203077721 U) (hereinafter “Li”).
Regarding claims 13-14, in the event that the urethane-based coating layer does not constitute a TPU film: Hayashi teaches the polyester fabric bonded on the coating system surface to the foam sheet via fusion/flame lamination, melting the foam sheet [0033, 0070], but does not teach a hotmelt adhesive layer.
Li teaches a composite structure for vehicle interiors [0013], wherein a hotmelt of TPU or other related adhesive compound for connecting a surface layer to a sponge/foam layer [0008], which is improved over oil/solvent based glues and flame lamination [0004].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a hotmelt adhesive film and/or a thermoplastic polyurethane film for laminating a cover/surface layer to a sponge/foam layer. One of ordinary skill in the art would have been motivated to prevent the release of toxic gases as well as improving feeling and decreasing complexity/cost in manufacturing [0004].

Claims 1-4, 6, & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (KR 2016-064568 A) (hereinafter “Sung”) in view of Jung (U.S. Pub. No. 2013/0035011 A1) (hereinafter “Jung”).
Regarding claims 1-3, 6, and 12-14, Sung teaches an automobile interior material, such as door trim or crash pad/dashboard [0003, 0005], wherein a skin/facing/cover layer comprises a fabric layer coupled to a lower foam layer [0013], wherein the fabric skin layer exhibits sufficient elongation properties, such as 160% or more in a longitudinal direction and 220% or more in a traverse direction [0011, 0023] over conventional materials having elongations of 80% to 160% [0004, 0023], wherein the fabric layer is tricot knitted to secure elasticity [0022], wherein polyethylene terephthalate (polyester) yarns are mixed/blended with 5-30% spandex yarns [0020-0021, 0028].
Further regarding claims 1 and 12, Sung does not teach an antifouling layer disposed on an upper surface (or a lower surface).
Jung teaches a woven textile fabric comprising polyester yarns and/or an elastic material such as spandex (polyurethane) yarns [0023], comprising a stain and liquid resistant coating system comprising at least the exterior surface of the fabric having a polyurethane layer followed by a silicone coating layer [0001-0005, 0026, 0031-0033], which may further comprise a fluorocarbon component [0046-0047].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a polyester yarn fabric with at least a first antifouling layer comprising the materials as claimed. One of ordinary skill in the art would have been motivated to look to the art for stain prevention in fabric covers applied to underlying foam/cushioning layers [0001-0002] having both stain and water resistance without sacrificing textile feel [0004].

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Jung, as applied to claims 1-3 above, further in view of Due et al. (U.S. Patent No. 5,174,936) (hereinafter “Due”) and Keum et al. (U.S. Pub. No. 2021/0372015 A1) (hereinafter “Kuem”).
Regarding claims 5 and 9-10, while Sung teaches a hybrid polyester yarn/polyurethane yarn tricot knit, a high-elongation polyester yarn or the particular range for polyester yarns is not taught.
Due teaches a yarn for forming a shapeable woven/knitted fabric (col. 1, lines 13-15) for automobile interiors (col. 3, lines 10-15), which provides complex/concave shapes and improved heat-resistance and less residual elastic pulling forces over entirely elastic/stretchable yarn fabrics (col. 1, lines 50-53; col. 2, line 31-68; col. 4, lines 39-44) and yet retain their extensibility over conventional entirely drawn polyester yarn fabrics (col. 8, lines 59-63), wherein the yarns forming the woven/knitted fabric comprise high elongation polyester filaments/yarns having an elongation (at break) of 70-200%, preferably between 80% and 160% (col. 3, lines 29-34), wherein a fabric comprising yarns in a mixing ratio of 40-60% by weight (col. 4, lines 45-57).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the polyester fabric comprising mostly high elongation polyester yarns and optionally polyester yarns of the prior art having a conventional elongation behavior with some polyurethane/spandex yarns as set forth in Sung. One of ordinary skill in the art would have been motivated to seek/use a conventional elongation fabric as the modifiable base fabric for Sung.
Furthermore, Kuem teaches a woven/knit fabric for vehicles [0002] comprising two or more types of yarns having different elongation properties alternately arranged in each direction of the fabric forming at least one inflection point increasing elastic/stretching behaviors across both ordinary and irregular usage [abstract, 0008-0009, 0033], wherein a first type of yarn may be a very low elongation yarn and a high elongation yarn such as a polyester false twist yarn or a relatively low high elongation yarn and an even higher elongation yarn such as a polyurethane/spandex yarn [0018], wherein a fabric can comprise three types of yarns for two inflection points [0036].
One of ordinary skill in the art would have been motivated to form a knitted fabric comprising a sequentially weaved polyester yarns (low elongation), high-elongation polyester yarns (intermediate elongation), and polyurethane/spandex yarns (high elongation), wherein the approximate weight ranges of the polyurethane/spandex yarns in Sung and the high elongation polyester yarns in Due, give an approximate polyester yarn range of 10-55 wt%, wherein all ranges would be optimized and balanced according to their desired properties. One of ordinary skill in the art would have been motivated to account for elongation/elastic properties during general use and irregular use (shaping/formation/wrapping) [0008-0009].

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Jung, as applied to claim 1 above, further in view of Riha et al. (U.S. Pub. No. 2004/0164531 A1) (hereinafter “Riha”).
Regarding claims 7-8, while Sung teaches a crash pad/dashboard and/or door panel, a tear hole along a tear line formed at a position corresponding to an airbag door is not taught.
Riha teaches that an automotive instrument panel/dashboard is well-known to contain an airbag system/compartment [0002, 0009, 0014, 0048] as well as door panels [0002, 0006, 0014, 0048], wherein a woven/knitted fabric/textile [0056-0057] covered portion comprises at least one hole along a tear line in the fabric layer [0008, 0011, 0016, 0055, 0059].
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a well-known feature of an instrument panel/dashboard via a known/exemplary method. One of ordinary skill in the art would have been motivated to prevent fragmentation and ensure predictable tearing of the cover skin [0008, 0055].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Jung, as applied to claim 1 above, further in view of Li et al. (CN 203077721 U) (hereinafter “Li”).
Regarding claims 13-14, in the event that the urethane-based coating layer does not constitute a TPU film and since a particular coupling method between the knit and the foam is not taught: 
Li teaches a composite structure for vehicle interiors [0013], wherein a hotmelt of TPU or other related adhesive compound for connecting a surface layer to a sponge/foam layer [0008], which is improved over oil/solvent based glues and flame lamination [0004].
It would have been obvious to one of ordinary skill in the art at the time of invention to use a hotmelt adhesive film and/or a thermoplastic polyurethane film for laminating a cover/surface layer to a sponge/foam layer. One of ordinary skill in the art would have been motivated to prevent the release of toxic gases as well as improving feeling and decreasing complexity/cost in manufacturing [0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 15th, 2022